Citation Nr: 1733441	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for left maxillary sinusitis with Caldwell-Luc procedure.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript of the hearing is of record.

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in January 2015, December 2015, and August 2016 for additional development.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded the issue of entitlement to an increased rating for left maxillary sinusitis in August 2016 in order to obtain an adequate VA examination evaluating the severity of the Veteran's service-connected sinusitis.  The Board's remand directed that the examiner must review the claims file prior to conducting the examination; however, the January 2017 examiner indicated that no records were reviewed.  Further, the Board directed the examiner to discuss the severity and frequency of all symptoms related to the Veteran's sinusitis based on the medical evidence of record, the VA examination, and the Veteran's lay statements.  The Board also directed the examiner to specifically comment as to his incapacitating and non-incapacitating episodes of sinusitis, and whether he experienced nearly continuous sinusitis symptoms or had radical surgery resulting in chronic osteomyelitis.  The examiner noted that there was evidence that the Veteran had a prior Caldwell Luc procedure and that he had headaches and nasal drainage, but concluded that he did not currently show evidence of acute or chronic sinus conditions.  The examiner did not fill out the portion of the examination specific to sinusitis and did not comment on the frequency and severity of the Veteran's sinusitis symptoms or any past incapacitating or non-incapacitating episodes of sinusitis.  Therefore, the examiner failed to comply with the Board's directives, and accordingly a new examination is necessary upon remand.

Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records from March 2016 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  After associating all outstanding private and VA treatment records with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity and frequency of all symptoms related to the Veteran's sinusitis based on the medical evidence of record, the VA examination, and the Veteran's lay statements.  The examiner should specifically comment as to the number of incapacitating episodes of sinusitis that the Veteran has experienced within a 12-month period requiring prolonged (4-6 weeks) antibiotic treatment, as well as the frequency (in terms of number of episodes in the last year) and severity of the Veteran's non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Also, the examiner should discuss whether the Veteran experiences nearly continuous sinusitis symptoms and whether the Veteran has had radical surgery resulting in chronic osteomyelitis.  The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The complete bases for all medical opinions must be provided.

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




